Per Curiam,
It appears by the record that this case was tried with the case of John E. Chronister against the same defendant, and that the trial resulted in verdicts in favor of the plaintiffs in both actions, in the present case for $1,000, and in the other case for $2,475.20. Prom the judgments on these verdicts the defendant took separate appeals, in the present case to this court, and in the other case to the Supreme Court. The two appeals turned on the same questions, and, as the judgment in the case appealed to the Supreme Court was affirmed on July 2 last, the same disposition is made of this appeal.
The judgment is affirmed.